 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEDRIC TURNER,                                    Case No. 1:20-cv-00252-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS WITHOUT
13           v.                                         PREJUDICE
                                                        (ECF No. 2)
14    PORTER,
                                                        ORDER TO SUBMIT NON-PRISONER
15                       Defendant.                     APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS OR PAY FILING FEE
16
                                                        THIRTY (30) DAY DEADLINE
17

18          Plaintiff Dedric Turner (“Plaintiff”) is a former state prisoner proceeding pro se in this

19   civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on February 14, 2020,

20   (ECF No. 1), together with an application to proceed in forma pauperis by a prisoner (ECF No.

21   2). The action was transferred to the Fresno Division of the United States District Court for the

22   Eastern District of California on February 19, 2020. (ECF No. 4.)

23          Plaintiff’s complaint indicates that Plaintiff was out of custody at the time this action as

24   filed. Therefore, Plaintiff has completed the wrong version of the in forma pauperis application.

25   Plaintiff must submit the correct form, completed and signed, if he wishes for his application to

26   be considered.

27   ///

28   ///
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED as follows:

 2     1.       Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED, without

 3              prejudice;

 4     2.       The Clerk of the Court is directed to serve this order and a non-prisoner application

 5              to proceed in forma pauperis on Plaintiff;

 6     3.       Within thirty (30) days from the date of service of this order, Plaintiff shall file the

 7              attached application to proceed in forma pauperis for a non-prisoner, completed and

 8              signed, or in the alternative, pay the $400.00 filing fee for this action; and

 9     4.       Plaintiff is warned that the failure to comply with this order will result in

10              dismissal of this action, without prejudice.

11
     IT IS SO ORDERED.
12

13     Dated:      February 20, 2020                           /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
